Citation Nr: 0721495	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bronchial asthma.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active duty service from August 1968 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the evidence shows that the 
veteran's asthma was manifested by FEV-1 of 78 percent of 
predicted and FEV-1/FVC of 87 percent, shortness of breath 
and wheezing.  The evidence of record does not show severe 
frequent attacks of asthma (one or more attacks weekly) or 
marked dyspnea on exertion between attacks with only 
temporary relief by medication.

2.  From October 7, 1996 to March 16, 2004, the evidence 
shows that the veteran's bronchial asthma required daily use 
of inhaled steroids and bronchodilators.  The evidence from 
this time period does not demonstrate an FEV-1 of 40 to 55 
percent of predicted, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
( at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  

3.  From March 16, 2004, the evidence demonstrates that the 
veteran's asthma required intermittent courses of systemic 
corticosteroids.    


CONCLUSIONS OF LAW

1.  For the period prior to March 16, 2004, the criteria for 
a rating in excess of 30 percent for bronchial asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159,  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1993); Diagnostic Code 6602 (2006).
2.  From March 16, 2004, the criteria for a 60 percent rating 
for service-connected asthma have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Board notes that the claim for a higher initial rating 
for bronchial asthma is a downstream issue of the original 
service connection claim adjudicated in a December 2002 
rating decision. VA's General Counsel has concluded that, if, 
in response to notice of its decision on a claim for which VA 
has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue. VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
case, the RO provided a statement of the case in December 
2003, thereby satisfying the notice requirements of the VCAA, 
as interpreted in VAOPGCPREC 8-2003.

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran in the development of this claim.  The relevant 
evidence identified by the veteran has been obtained and 
associated with the claims file.  The veteran has not 
identified any outstanding evidence that is pertinent to this 
claim.   The veteran has had several VA examinations for the 
evaluation of his asthma disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating this claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of this claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Analysis of Claim

A.  Legal Criteria - Increased Ratings

The veteran seeks an initial evaluation in excess of 30 
percent for bronchial asthma. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R.
§ 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's claim for service connection for a respiratory 
disability was received in July 1994.  A December 2002 rating 
decision granted service connection for bronchial asthma and 
assigned a 30 percent disability rating. 

During the course of this appeal, on October 7, 1996, the 
criteria for evaluation of pulmonary disabilities were 
revised.  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

Prior to October 7, 1996, bronchial asthma was rated 
according to Diagnostic Code (DC) 6602.  A 30 percent rating 
was applicable for moderate bronchial asthma, with rather 
frequent asthmatic attacks (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating was warranted for severe bronchial asthma 
with frequent attacks of asthma (one or more attacks weekly); 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the rating criteria in effect since October 7, 1996, a 
30 percent rating is applicable for bronchial asthma when 
there is an FEV-1 of 71 to 80 percent predicted, or; FEV-1/ 
FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy; or; inhalational anti-inflammatory 
medication.  A 60 percent rating is applicable when there is 
an FEV-1 of 40 to 55 percent of predicted, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent ( at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2006).

According to these rating criteria, and for reasons set forth 
below, the Board finds that the evidence in this case 
supports  a 60 percent evaluation from March 16, 2004.

The veteran underwent a VA examination in February 1995.  The 
veteran complained of breathing problems.  The veteran 
reported that he used Ventolin to relieve wheezing and help 
his breathing.  Pulmonary function tests performed in March 
1995 demonstrated an FEV-1 of 78 percent of predicted and 
FEV-1/FVC of 87 percent.

Private outpatient treatment records reflect that the veteran 
was seen in May and June 1996 with complaints of difficulty 
breathing and hoarseness.  A history of acute exacerbations 
of bronchitis was noted.  In June 1996, according to these 
private treatment records, the veteran reported that he had 
improved breathing and exercise tolerance with regular use of 
bronchodilators and inhaled steroids.  

In a March 1998 statement, a VA pulmonary medicine physician 
noted a current diagnosis of asthmatiform bronchitis.  This 
physician indicated that the veteran was being followed at 
Seattle VAMC pulmonary clinic.  This physician noted an FEV-1 
of 43 percent of predicted and stated that the veteran could 
do only one flight of steps before stopping due to dyspnea.  
It was noted that the veteran required inhaled steroids and 
bronchodilators continuously and had exacerbations monthly.  
The physician indicated that the veteran had repeated 
episodes of pneumonia, including one requiring 
hospitalization in January 1998.

An April 2000 statement from another VA physician indicated 
that the veteran was troubled by progressive dyspnea.  This 
physician noted that pulmonary function tests performed in 
March 1999 showed FEV-1/FVC of 60 percent.  This physician 
further indicated that the veteran required several metered-
dose inhalers to maintain daily functioning and had 
approximately one acute flare-up per year requiring a steroid 
pulse and intensive treatment.

The veteran had another VA examination in December 2001.  The 
examiner noted review of the claims file.  The VA examiner 
diagnosed chronic asthma and recurring bronchitis and 
pneumonia.   The examiner noted that the veteran had chronic 
chest tightness.  The examiner noted that the veteran's daily 
treatment included Albuterol inhalers, Atrovent, AeroBid and 
Serovent.   Pulmonary function tests revealed FEV-1 54.9 
percent of predicted and FEV-1/FVC of 60 percent of 
predicted.  The examiner indicated that the veteran was doing 
well with the current treatment regime, with minimal symptoms 
and no exacerbations of asthma.  The examiner stated in the 
report that there was no evidence of difficulty breathing.  

VA pulmonary outpatient treatment records dated in April 2003 
reflect that the veteran had complaints of difficulty 
breathing.  He reported that he could only walk from the 
first row of the parking lot to the hospital.  The physician 
observed that the veteran had marked inspiratory and 
expiratory wheezes.
Pulmonary function tests performed in September 2003 
demonstrated FEV-1 of 63 percent and FEV-1/FVC of 64 percent 
of predicted.  

A July 2004 pulmonary function tests showed FEV-1 of 68.7 
percent and FEV-1/FVC of 73 percent of predicted.  A July 
2005 pulmonary function test showed FEV-1 of 74.9 percent and 
FEV-1/FVC of 69 percent of predicted.

A March 2004  letter from Dr. T.M., M.D., a VA pulmonary care 
physician, indicated that the veteran had a reduced FEV-1 
with a greater than 20 percent reversibility after an inhaled 
bronchodilator.  Dr. T.M. stated that the veteran had 
intermittent exacerbations which produce severe dyspnea, such 
that he could not get around.  Dr. T.M. stated that the 
veteran's medication regimen included daily bronchodilators 
and inhaled corticosteroids.  Dr. T.M. further noted that the 
veteran received two to three courses of oral prednisone a 
year, most recently in March 2004.   

VA outpatient treatment records from 2006 reflect that the 
veteran received steroid pulses twice in the summer of 2006 
and in October 2006. 

The veteran had a VA examination in November 2006.  He 
reported daily asthma attacks.  He stated that he sleeps 
upright due to shortness of breath.  He reported that he 
requires antibiotic treatment about six times a year for two 
weeks each time.  The VA examiner noted the veteran's 
medications included Advair plus prednisone on a daily basis.   
The VA examiner stated that the veteran's functional 
impairments included not being able to walk like he used to 
and not being able to take part in strenuous activities.  
Pulmonary function tests revealed FEV-1 of 65 percent of 
predicted and an FEV-1/ FVC of 77 percent.

The Board finds that, prior to March 16, 2004, there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating.  First, with respect to the rating 
criteria in effect prior to October 7, 1996,  the Board finds 
that the evidence does not support a rating in excess of 30 
percent.  Specifically, the evidence from this time period 
does not demonstrate severe bronchial asthma with frequent 
attacks of asthma (one or more attacks weekly); marked 
dyspnea on exertion between attacks with only temporary 
relief by medication and more than light manual labor 
precluded. 

Further, the Board finds that there is a preponderance of the 
evidence against the veteran's claim for an increased rating 
from October 6, 1996 to March 16, 2004. As noted above, under 
Diagnostic Code 6602, a 60 percent rating is applicable when 
there is an FEV-1 of 40 to 55 percent of predicted, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent ( at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2006).   The evidence 
from this time period shows that the veteran had ongoing VA 
outpatient pulmonary care and required metered-dose inhalers.  
However, the evidence does not show that the veteran had at 
least monthly visits to a physician for exacerbations or at 
least three courses of systemic corticosteroids per year.  As 
noted above, a VA physician noted in April 2000 that the 
veteran had one acute flare-up per year that required steroid 
pulse treatment. 

The Board concludes that a 60 percent rating is warranted 
from March 16, 2004, the date that a VA pulmonologist 
indicated that the veteran requires up to three courses of 
prednisone per year.  The Board further notes that VA 
outpatient treatment records reflect that the veteran 
received corticosteroids on at least three occasions in 2006.    

Finally, the evidence does not reflect that the veteran's 
bronchial asthma has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  The Board 
notes that the veteran is in receipt of a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU) of PTSD.  There is no indication that the 
veteran's service-connected bronchial asthma, alone, causes 
marked interference with employment.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) for the 
assignment of an extraschedular evaluation.


ORDER

For the period prior to March 16, 2004, an evaluation in 
excess of 30 percent for bronchial asthma is denied.

For the period from March 16, 2004, an evaluation of 60 
percent for bronchial asthma is granted, subject to 
regulations governing payment of monetary benefits.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


